Per Curiam.
The appellant was-charged with the violation of an order of the district court of Burleigh county, enjoining him from maintaining a common nuisance upon certain premises in the city of Bismarck, such nuisance being alleged to consist in the maintenance of a place for the sale of intoxicating liquors, in violation of the prohibition law. On the 19th day of April, 1911, the court adjudged the defendant guilty of contempt of court as charged, and imposed sentence upon him. Judgment was duly entered, from which this appeal is taken.
Only two questions are involved. The first relates to the admissibility of a question as to whether a witness knew where Einlayson’s place of business was. This identical question was recently passed upon in State v. Empting, 21 N. D. 128, 128 N. W. 1119, and the court there held that it was nonprejudicial. In the present case it is less so than in a jury case. It also appears that the witness answered the question before objection was made, and his answer shows clearly that it was nonpre judicial.
The second assignment is that the evidence is insufficient to sustain the judgment. We have carefully examined the record and find ample evidence to sustain the judgment of the trial court. That court stated that he thought the evidence overwhelming against the defendant. We think it very clear that the judgment of the court was warranted, and it is affirmed.